Citation Nr: 1519658	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim of service connection for bilateral knee disabilities.

3. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right wrist fracture.

4. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

5. Entitlement to service connection for bilateral knee disabilities

6. Entitlement to service connection for residuals of a right wrist fracture.

7. Entitlement to service connection for a low back disability.

8. Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Friend


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for an acquired psychiatric disability, a low back disability, bilateral knee disabilities, and right wrist disability are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Bilateral hearing loss was not incurred in or otherwise the result of service.

2. An unappealed rating decision in April 2008 denied service connection for bilateral knee disabilities, right wrist disability, and a low back disability.

3. Evidence received since the April 2008 rating decision with respect to the claims of service connection for bilateral knee disability, right wrist disability, and low back disability was not previously considered and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304, 3.385 (2014).

2. The April 2008 rating decision became final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Evidence received since the April 2008 rating decision is new and material and the claims of service connection for bilateral knee disability, right wrist disability, and a low back disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in August 2011.  There is no argument or indication that the examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Hearing Loss Claim

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has testified that he experienced traumatic noise exposure in service due to his duties in the magazine loading guns for live fire, for which he was not provided hearing protection.  The Board concedes that the Veteran did experience some level of acoustic trauma in service.  Service treatment records show that he was afforded audiometric testing of his hearing at service entrance in 1979, again in 1980, and at service separation in 1983.  On all three occasions, the Veteran's hearing acuity was considered clinically normal at all relevant thresholds.

VA examination in August 2011 established that the Veteran has a bilateral hearing loss that satisfies the definition of 38 C.F.R. § 3.385.  The question before the Board is whether there is evidence showing a link between any acoustic trauma in service and his current mild bilateral hearing loss.  Both the Veteran and his sister have provided written statements indicating that he had trouble hearing conversations at the time of his service separation.

The VA examiner in August 2011 offered the opinion that his current bilateral hearing disability is not related to his military service because of the test results showing normal hearing at both service entrance and service separation.  The examiner noted that there were no significant threshold shifts in service, and the testing showed an improvement in hearing acuity at 6000 Hertz in both ears.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273  1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

At the time of the April 2008 rating decision the evidence considered consisted of the Veteran's statements, his service treatment records, VA treatment records through April 2008, and the results of a VA examination in April 2008.

The Veteran's claim of service connection for his bilateral knee disabilities was denied based on a lack of evidence connecting the current bilateral knee disabilities to his military service, to include the opinion of the April 2008 VA examiner that the left knee pain was a recurring condition caused by stress rather than a chronic condition resulting from any incident in service.

The Veteran's claim of service connection for his right wrist disability was denied based on a lack of evidence connecting his current right wrist disability to his military service, to include a lack of evidence of any injury in service.

The Veteran's claim of service connection for a low back disability was denied based on a lack of evidence connecting his current disability to his military service, to include the April 2008 VA examiner's opinion that his current disability was due to normal wear and tear and was not a chronic condition related to his military service.
 
Since the April 2008 rating decision, additional evidence has been submitted.  The Veteran has undergone low back and knee surgery and other treatment, with records of that treatment indicating the possibility of a more long-term problem.  In addition, the Veteran has testified to and provided written statements about his specific injuries in service, leading to the conclusion that there may be additional corroborating records to be obtained.  A statement by the Veteran's sister has offered support for the Veteran's statements and testimony.

None of the newly submitted evidence, to include the Veteran's testimony at the January 2014 hearing, was previously considered in adjudicating the claims of service connection.  All of it indicates that there may be a relationship between the Veteran's service and his current disabilities.  As such, the evidence is both new and material, in that it addresses the reasons for the previous denial and raises at least a reasonable possibility of substantiating the claims.  The claims will be reopened and remanded for further development as set forth below.  38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

New and material evidence having been received, the claim of service connection for bilateral knee disability is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for residuals of a right wrist fracture is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a low back disability is reopened, and, to that extent only, the appeal is granted.


REMAND

The claims of service connection for bilateral knee disabilities, right wrist disability, and a low back disability have been reopened, as discussed above.  However, additional information is necessary for a proper adjudication of these claims.  In addition, the Veteran seeks service connection for an acquired psychiatric disability, to specifically include depression, for which additional information is also needed.

The Veteran has provided testimony and written evidence regarding his military service and specifically referenced incidents in service that are not reflected in his service treatment records.  He has stated that he was given a medical board evaluation for his left knee with a possible discharge based on a pre-existing condition, although he did not receive a medical discharge.  He has also said that he injured his back lifting weights aboard ship and that he was provided with a stool to sit in while he performed his duties as a barber.  He said he sustained a fracture of the right wrist just prior to his mother's death in 1980.  While none of these are reflected by the service treatment records, it is very likely that each of these incidents would have resulted in a temporary profile related to light or restricted duties.  The documentation for a profile would be contained in the Veteran's service personnel records, and a full copy of those records should be obtained on remand.

With respect to the claim for depression, he has stated that he received counseling from the chaplain, that he had requested a hardship discharge, and that his work performance suffered after the deaths of his mother and brother.  Documentation related to these allegations would also be most likely to appear in his service personnel records.  A proper adjudication of his claims requires that every effort be made to obtain those records for review.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the appropriate federal records custodian a complete copy of the Veteran's service personnel file, to specifically include any disciplinary records, medical board proceedings, and the assignment of profiles for light duty work.  If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Once the service personnel records have been obtained, review them with specific focus on his claims of service connection for right wrist disability, bilateral knee disabilities, low back disability, and acquired psychiatric disability.  

3. Undertake any other indicated development suggested by the actions ordered above, to include arranging for an examination if necessary to provide opinions based regarding service connection based on any showing of injuries or treatment or assignment of temporary disability profiles in the personnel file.  With regard to the Veteran's left knee disability claim, consideration should be given as to whether there is clear and unmistakable evidence of a pre-existing condition.  With regard to the low back disability and right knee disability claims, any additional opinions should include consideration of secondary service connection based on 38 C.F.R. § 3.310.

4. The RO/AMC should then readjudicate the issue(s) on appeal.  If the benefit(s) sought on appeal is/are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


